
	
		I
		111th CONGRESS
		2d Session
		H. R. 5517
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2010
			Mr. Stearns
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 13, United States Code, to require that
		  the questionnaire used in a decennial census of population shall include an
		  inquiry regarding an individual’s status as a veteran, a spouse of a veteran,
		  or a dependent of a veteran, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Every Veteran Counts
			 Act.
		2.Census question
			 regarding status as veteran, spouse of a veteran, or dependent of a
			 veteran
			(a)In
			 generalSection 141 of title
			 13, United States Code, is amended—
				(1)by redesignating
			 subsection (g) as subsection (h); and
				(2)by inserting after
			 subsection (f) the following:
					
						(g)(1)In conducting a
				decennial census under subsection (a), the Secretary shall, on each
				questionnaire used in such census, include a question regarding whether an
				individual is a veteran, a spouse of a veteran, or the dependent of a veteran.
				Such question shall be in a checkoff format.
							(2)In conducting any survey during the
				interval between each census of population required under subsection (a), the
				Secretary may, on each questionnaire or form used in such survey, include a
				question regarding whether an individual is a veteran, a spouse of a veteran,
				or the dependent of a veteran.
							(3)For purposes of this subsection—
								(A)the term veteran has the
				meaning given such term in section 101 of title 38; and
								(B)the term dependent has the
				meaning given such term in section 152 of the Internal Revenue Code of
				1986.
								.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply with respect to the 2020 decennial census of
			 population and each decennial census thereafter.
			3.Reports to
			 Congress regarding use of population and other census-related data by the
			 Department of Veterans AffairsNot later than 21 months after the date of a
			 decennial census, the Department of Veterans Affairs shall transmit to Congress
			 a report identifying the laws or programs administered by such Department,
			 including the specific purposes under each such law or program, for which
			 population data or any other information obtained from any census, survey, or
			 other means under title 13, United States Code—
			(1)were used by such
			 Department during the year most recently ended; and
			(2)are being or will be used by such
			 Department during the period following the close of the year most recently
			 ended and preceding the date as of which data from the next decennial census
			 are obtained.
			
